

115 HR 1090 IH: Technologies for Energy Security Act of 2017
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1090IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Reed (for himself, Mr. Meehan, Mr. Thompson of California, Mr. Blumenauer, Mr. Faso, Mr. Larson of Connecticut, Mr. Tonko, Mr. Pocan, Mr. Cárdenas, Mr. Rokita, Mr. Mullin, Mr. Kind, Mr. Cole, Mrs. Love, Mr. Reichert, Mr. LoBiondo, Mr. Blum, Mr. Curbelo of Florida, Mr. Young of Iowa, and Mr. Costello of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend the credit for residential energy efficient
			 property and the energy credit.
	
 1.Short titleThis Act may be cited as the Technologies for Energy Security Act of 2017. 2.Extension and phaseout of residential energy efficient property (a)ExtensionSection 25D(h) of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 (December 31, 2021, in the case of any qualified solar electric property expenditures and qualified solar water heating property expenditures) and inserting December 31, 2021.
			(b)Phaseout
 (1)In generalParagraphs (3), (4), and (5) of section 25D(a) of such Code are amended by striking 30 percent each place it appears and inserting the applicable percentage. (2)Conforming amendmentSection 25D(g) of such Code is amended by striking paragraphs (1) and (2) of.
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 3.Extension of energy credit (a)Solar energy propertyParagraph (3)(A)(ii) of section 48(a) of the Internal Revenue Code of 1986 is amended by striking periods ending before January 1, 2017 and inserting property the construction of which begins before January 1, 2022.
 (b)Qualified fuel cell propertySection 48(c)(1)(D) of such Code is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. (c)Qualified microturbine propertySection 48(c)(2)(D) of such Code is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022.
 (d)Combined heat and power system propertySection 48(c)(3)(A)(iv) of such Code is amended by striking which is placed in service before January 1, 2017 and inserting the construction of which begins before January 1, 2022. (e)Qualified small wind energy propertySection 48(c)(4)(C) of such Code is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022.
 (f)Thermal energy propertySection 48(a)(3)(A)(vii) of such Code is amended by striking periods ending before January 1, 2017 and inserting property the construction of which begins before January 1, 2022. (g)Phaseout of 30 percent credit rate for fuel cell and small wind energy propertySubsection (a) of section 48 of such Code is amended by adding at the end the following new paragraph:
				
 (7)Phaseout for qualified fuel cell property and qualified small wind energy propertyIn the case of qualified fuel cell property or qualified small wind energy property, the construction of which begins before January 1, 2022, the energy percentage determined under paragraph (2) shall be equal to—
 (A)in the case of any property the construction of which begins after December 31, 2019, and before January 1, 2021, 26 percent, and
 (B)in the case of any property the construction of which begins after December 31, 2020, and before January 1, 2022, 22 per-cent..
 (h)Phaseout for Fiber-Optic Solar Energy PropertySection 48(a)(6) of such Code is amended by inserting or (3)(A)(ii) after paragraph (3)(A)(i). (i)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
			